 1
                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSEFINA RODRIGUEZ;                       Case No.: CV 18-8090-DMG (KSx)
12
                 Plaintiff,                    JUDGMENT [20]
13
           vs.
14
     JOHN & SONS LLC, a Delaware limited
15   liability company; and Does 1-10,
16
                 Defendants.
17
18
19
20
21
22          Based on the acceptance by Plaintiff Josefina Rodriguez of the Fed. R. Civ. P.
23
     (“Rule”) 68 Offer of Judgment made by Defendant John & Sons, LLC, IT IS HEREBY
24
     ORDERED, ADJUDGED, AND DECREED:
25
            1.   Judgment is entered in favor of Josefina Rodriguez and against Defendant
26
     John & Sons, LLC in the amount of $32,000 as her statutory and actual damages;
27
28


                                                1
 1           2.    In accordance with Defendant’s Rule 68 Offer of Judgment, Plaintiff is
 2   entitled to an award of reasonable attorney’s fees and costs to be determined by this
 3   Court upon motion brought by Plaintiff;
 4           3.    In accordance with Defendant’s Rule 68 Offer of Judgment, the following
 5
     injunctive relief is ordered:
 6
                   Within a reasonable amount of time, but no later than 12 months after the
 7
     issuance of said order, Defendant shall make the following changes to Top Valu Market
 8
     located at 4831 Whitter Blvd, Los Angeles, California (“Subject Property”), all in
 9
     compliance with the 2010 Americans with Disabilities Act Standards and the 2013
10
     California Building Code:
11
12
             A) Provide an accessible path of travel from the designated accessible parking

13                spaces to the entrance of the Subject Property;

14           B) Provide the minimum number of required accessible parking spaces,
15                including van accessible spaces, with complaint length and width, no slopes in
16                any direction in excess of 2%, compliant access aisles, and complaint signage
17                at the Subject Property;
18           C) Provide compliant tow-away signs at the parking lot entrance of the Subject
19                Property;
20           D) Provide compliant wall signage for the restroom at the Subject Property;
21           E) Insulate the water pipes under the lavatory at the Subject Property; and
22
             F)    Mount the toilet tissue dispenser less than 12” from the front edge of toilet at
23
                  the Subject Property.
24
             The Court will retain jurisdiction to enforce this Judgment. All scheduled dates
25
             and deadlines are VACATED.
26
27   DATED: December 10, 2018                       ___________________________________
28                                                  DOLLY M. GEE
                                                    UNITED STATES DISTRICT JUDGE

                                                   2
